 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoro Management Corp. and Redell Alford. Case29-CA-7858August 16, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn March 9, 1982, Administrative Law JudgeJames F. Morton issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a reply brief in opposition to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge concluded thatRespondent violated Section 8(a)(1) of the Act bydischarging Supervisor Redell Alford.2We findmerit in Respondent's exceptions to the Adminis-trative Law Judge's conclusion.In 1977 Respondent recognized Local 32B-32J,Service Employees International Union, AFL-CIO, herein the Union, as collective-bargainingrepresentatives for its maintenance employees andsupervisory building superintendents, including Su-pervisor Alford, and thereafter signed master con-tracts negotiated between the New York City RealEstate Board and the Union.3During the latterpart of 1979, the Union reached agreement withthe New York City Real Estate Board for a renew-al contract. Subsequently, the Union informed itsmembers, including Alford, that building superin-tendents would be receiving a wage increase, effec-tive November 1979. Alford began to receive thewage increase in February 1980, but was unable tosecure any retroactive pay. In March 1980, Alfordfiled a written grievance with the Union for theretroactive pay. Shortly thereafter, he was dis-charged.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.a All parties agree that Alford is a supervisor within the meaning ofSec. 2(1 1) of the Act.S The New York City Real Estate Board is authorized to bargain onRespondent's behalf263 NLRB No. 56Based on credited testimony, the AdministrativeLaw Judge found, and we agree, that Alford wasdischarged for attempting to enforce the terms ofthe collective-bargaining agreement through thegrievance machinery. Finding the natural conse-quence of Respondent's discharge of Alford was tocause the maintenance employees at Respondent'sfacility to fear that they too would be discharged ifthey availed themselves of the contractual griev-ance machinery, the Administrative Law Judgeconcluded that Respondent's act violated Section8(a)(1). We disagree with the analysis of the Ad-ministrative Law Judge.In our recent decision in Parker-Robb Chevrolet,Inc., 262 NLRB 402 (1982), we held that the pro-tection of the Act does not extend to supervisorswho are disciplined or discharged as a result oftheir participation in union or concerted activity.In so doing, we recognized that the discharge of asupervisor for engaging in union or concerted ac-tivity almost invariably has secondary or incidentaleffect on rank-and-file employees, but this inciden-tal effect is insufficient to warrant an exception tothe general statutory provision excluding supervi-sors from the protection of the Act.4We conclude,for the reasons fully set forth in Parker-Robb, thatthere is no basis for finding the discharge of Super-visor Alford unlawful.5Accordingly, we shall dis-miss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.4 It is important to note that the instant case involves the discharge ofa supervisor who filed a grievance under the collective-bargaining agree-ment on his own behalf. As we clearly set forth in Parker-Robb, discharg-ing or disciplining a supervisor for testifying at a proceeding under a col-lective-bargaining agreement involving an employee's grievance is unlaw-ful as it directly interferes with the employee's Sec. 7 rights.s See also Roma Baking Company, 263 NLRB 24 (1982), and Rain-Ware. Inc., 263 NLRB 50 (1982).DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: OnMarch 17, 1980, Redell Alford filed the unfair laborpractice charge in this case and alleged in his charge thatBoro Management Corp. (herein called Respondent) dis-charged him from its employ on March 5, 1980, becausehe had attempted to enforce the provisions of a collec-tive-bargaining agreement between Respondent andLocal 32B-32J, Service Employees International Union,AFL-CIO (herein called the Union). Alford. in hischarge, contends that Respondent, in discharging him,421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended (herein called the Act).On May 28, 1980, the complaint was issued in thiscase. In brief, it alleges that Respondent manages apart-ment buildings and that Respondent violated Section8(a)(1) and (3) of the Act by having discharged Alfordon March 3, 1980, because he had filed a grievance withthe Union. Respondent's answer, filed on June 5, 1980,admits the commerce allegations in the complaint andthe allegation that Alford was discharged on March 3,1980. Its answer denies that Alford's discharge was forunlawful reasons.The hearing opened in Brooklyn, New York, beforeAdministrative Law Judge Robert W. Leiner on May 26,1981. Counsel for the General Counsel informed Admin-istrative Law Judge Leiner that Respondent's attorney ofrecord then had just notified her that he no longer repre-sented Respondent. The hearing was adjourned untilJune 1 to afford Respondent the opportunity to obtain anew attorney. On June 1, I replaced Administrative LawJudge Leiner and granted the General Counsel's motionto amend the complaint. Respondent's new counsel en-tered his appearance. The amended complaint alleges, inessence, that, although Alford was a supervisor as de-fined in the Act when in Respondent's employ, his dis-charge on March 3, 1980, for filing a grievance was vio-lative of Section 8(a)(l) of the Act as his discharge forthat reason interfered with the rights of employees cov-ered by the Act to act in concert for their mutual aidand protection. Respondent's counsel sought and wasgranted time to prepare his defense and to file an amend-ed answer.The amended answer which was filed on June 3, 1981,raises the issues set out below. The hearing resumedbefore me on July 1, 1980. Because of (a) conflictingcommitments, (b) a long hiatus during which the GeneralCounsel filed a petition in the U.S. district court to en-force a subpoena duces tecum as discussed in detail below,and (c) the need to secure materials subpoenaed fromthird parties, this hearing in this case was held on variousdates in August, November, and December 1981. Itclosed on December 23, 1981; the parties made oral ar-gument and waived the filing of briefs.The issues raised by the pleadings, as amended at thehearing, are:I1. Whether Respondent meets the Board's jurisdiction-al standard for real estate management firms.2. Whether Respondent's labor relations policies at theapartment complex involved are so controlled by theFederal Government that Respondent is exempted fromthe coverage of the Act.3. Whether the General Counsel can proceed againstRespondent alone, without having made the owner ofthe apartment complex where Alford worked a party tothis case.I Respondent placed in evidence a document signed by Alford, theCharging Party, on May 18, 1980, entitled, "release" and therein he ac-knowledged receipt of checks issued by Respondent for $330.58. The "re-lease" also states, "This check represents any and all claims." That docu-ment does not bar the instant case as it in no way purports to remedy thealleged violations. In that regard, see N.LR.B. v. Armstrong Tire andRubber Company. The Test Fleet Branch, 263 F.2d 680 (5th Cir. 1959);Loren A. Decker, d/b/a Decker Truck Lines, 139 NLRB 65 (1962).4. Whether Alford was discharged for having filed agrievance.5. Whether, in the circumstances of this case, the factthat Alford at all times was a supervisor as defined inSection 2(11) of the Act requires dismissal of the com-plaint.Upon the entire record in this case, including my ob-servations of the demeanor of the witnesses and after dueconsideration of the oral arguments presented by theGeneral Counsel and by Respondent, I make the follow-ing:FINDINGS OF FACT1. JURISDICTION AND THE UNION'S STATUSRespondent is a New York corporation with its princi-pal office at 2095 Broadway, New York City. It is en-gaged in the business of managing apartment houses, in-cluding two adjacent buildings located in Brooklyn, NewYork, and referred to jointly herein as Magnolia Plaza.Alford had been working as the building superintendentof Magnolia Plaza and had two porters and a handymanunder him when he was discharged in March 1980.Respondent urges that only the Magnolia Plaza oper-ations should be considered in determining whether juris-diction should be asserted. Magnolia Plaza has 102 apart-ments. It is owned by a nonprofit firm, St. AmbroseHousing Development Fund Co., Inc. (herein called St.Ambrose). The officers and directors of St. Ambrose aretenants of Magnolia Plaza and are elected.The agreement between Respondent and St. Ambrosediscloses that Government National Mortgage Associ-ation holds the mortgage on Magnolia Plaza and that theU.S. Department of Housing and Urban Development(herein HUD) insures that mortgage. HUD receivesmonthly financial reports from Respondent and supple-ments the rentals collected each month in order that themortgage payments are met. HUD inspectors also visitMagnolia Plaza about twice a year.Respondent has the responsibility for hiring, and hashired, all maintenance employees at Magnolia Plaza, in-cluding the building superintendent. The agreement be-tween St. Ambrose and Respondent provides that Re-spondent shall comply with the requirements set out in aHUD "Management Plan," the essential parts of whichhave been summarized in the agreement between Re-spondent and St. Ambrose. Thus, paragraph 15 of thatagreement notes that the management plan "prescribesthe number, qualifications and duties of the personnel tobe regularly employed in the management of [MagnoliaPlaza] .. .." Paragraph 15 also states that all such per-sonnel will be employees of Respondent and not St. Am-brose and that they "will be hired, paid, supervised anddischarged by [Respondent]" subject to four specifiedconditions. The first and fourth conditions have no im-mediate bearing on the issues in this case. The remainingtwo provide that (1) the compensation of the building su-perintendent, the maintenance employees, and any othersemployed at Magnolia Plaza by Respondent shall be "asprescribed in the Management Plan" and (2) St. Ambrosewill reimburse Respondent for that compensation. The422 BORO MANAGEMENT CORP.testimony of Respondent's president indicates that, inpractice, the accepted compensation amounts are thosenegotiated on a multiemployer basis through association-wide bargaining as discussed in further detail below.The agreement between Respondent and St. Ambrosefurther provides that Respondent will keep its records onthe Magnolia Plaza operations in accordance with thedirectives issued by HUD and that, overall, Respondent'soperations at Magnolia Plaza will be consistent withHUD directives. From the terms of the agreement be-tween Respondent and St. Ambrose, it appears thatHUD requires managing agents of HUD-insured proper-ties to follow an "affirmative marketing plan" and tomake a conscientious effort to employ and train "mem-bers of minority groups who are not initially qualified."All paychecks and other checks drawn by Respondentwhich are directly allocable to Magnolia Plaza are issuedby it "as agent for St. Ambrose." Respondent cannotspend more than $500 for nonrecurring, nonemergencyexpenses without the approval of St. Ambrose.The annual gross income derived from MagnoliaPlaza, including HUD supplements, is less than $500,000;Respondent's income therefrom is less than $50,000 annu-ally. Respondent manages other apartment buildings. Theaggregate rentals of all apartment buildings managed byRespondent exceed $500,000 a year; Respondent's aggre-gate annual management fees from all its apartmentsexceed $50,000. In managing all those apartments, Re-spondent purchases oil and other items, which are deliv-ered to the State of New York locations from outsideNew York and the value of those purchases exceeds$50,000 annually.The Board has considered and rejected the same con-tention that Respondent now makes.2In that case, theBoard determined that the aggregate of rentals from allapartment buildings managed by an employer will beused in determining whether the $500,000 gross annualvolume standard for asserting jurisdiction has been met. Ithus must reject Respondent's view.Respondent contends, in the alternative, that it effec-tively shares HUD's exemption from the Act's coverage.The evidence is clear, however, that Respondent hasparticipated in bargaining collectively with the Union ona multiemployer basis, that it hires and discharges em-ployees on its own initiative, and that it effectively ad-ministers the labor relations policies governing the em-ployees at Magnolia Plaza. As Respondent has control ofthose labor relations matters, it can effectively bargainwith the Union.3Respondent has challenged the GeneralCounsel's right to proceed against it without havingmade St. Ambrose a party to this case. That matter isconsidered in a separate discussion in the section entitled'"The Remedy," infra.As Respondent's aggregate rentals collected annuallyexceed $500,000, as essential legal jurisdiction has beenshown, and as Respondent can effectively bargain collec-tively with the Union, I find that Respondent's oper-ations meet the Board's applicable jurisdictional standard,·James Johnston Property Management, 221 NLRB 301 (1975)s That is the essential issue to be decided. See Moderate Income Man-agement Company, Inc., and Marineview Housing Company No. 1,. 256NLRB 1171 (1981).that it will effectuate the policies of the Act for theBoard to assert jurisdiction, and that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.I also find that the Union is a labor organization as de-fined in Section 2(5) of the Act.II. THE ALLEGED UNIAWFUL DISCHARGE OF ALFORDA. ContentionsThe pleadings disclose that the General Counsel ini-tially had contended that Alford was an employee of Re-spondent and that his discharge violated Section 8(a)(1)and (3). That contention was modified when the GeneralCounsel stipulated that Alford, at the time of his dis-charge, was a supervisor as defined in Section 2(11) ofthe Act. The General Counsel then withdrew the 8(aX3)allegation but has continued to assert that Alford's dis-charge interfered with employee rights under Section 7of the Act, and thus violated Section 8(a)(1). In particu-lar, the General Counsel asserted at the hearing thatAlford was discharged as of March 5, 1980, because hehad filed a grievance with the Union for moneys asser-tedly due him under the collective-bargaining agreementbetween Respondent and his Union. Respondent con-tends that Alford was discharged on March 3, 1980,solely because his work as a supervisor was, in general,inadequate and, in particular, was clearly deficient onMarch 3, 1980, when, it asserts, the Magnolia Plaza com-plex ran out of heating oil due to his negligence.B. BackgroundThe testimony offered at the hearing shows that thereis general agreement on the material facts except forthose pertinent to Alford's last week in Respondent'semploy.Respondent became managing agent at Magnolia Plazain August 1977 and hired Alford then as its building su-perintendent. Alford's job was to maintain the buildingwith the help of two porters and a handyman whom hesupervised.Respondent, in 1977, recognized the Union as the col-lective-bargaining representative for the building superin-tendent and other maintenance employees at MagnoliaPlaza and has signed master contracts negotiated be-tween the New York City Real Estate Board and theUnion. Respondent has authorized the New York CityReal Estate Board to bargain on its behalf with theUnion for the employees at Magnolia Plaza.There is no evidence that Alford or any of the mainte-nance employees at Magnolia Plaza participated in anyunion activities for virtually all of 1979.In the latter part of 1979 the Union reached agreementwith the New York City Real Estate Board for a renew-al contract effective from November 1, 1979, to April 20,1982. The Union informed its members, includingAlford, that building superintendents would get an $18weekly increase retroactive to November 1, 1979. Alfordwas earning $204 a week and lived in a rent free apart-ment at Magnolia Plaza with all utilities paid. On severaloccasions in late 1979 and early 1980, Alford asked Re-423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's president, Leslie Ware, for the $18 increaseand for retroactive pay. Ware told him on several occa-sions that he had not received a signed contract and thuscould not put the increase in effect. On one visit to Re-spondent's office, Alford noticed that there was a signedcontract there. He then asked Ware for the $18 increase.Ware told him that the contract was in error as it listedAlford's wages at $210 a week, not $222. (The contractreceived in evidence indicates that Respondent signed iton January 4, 1980, and it provides that superintendentsare to receive a minimum of $210 a week and an $18 in-crease.) In any event, Alford began to receive the $18 in-crease on or about February 1, 1980. He asked Ware andalso the Union then and on other occasions in Februaryabout the retroactive moneys. The Union's businessagents told him those moneys were due him. Respond-ent's president told him that the wage increase was notretroactive. Incidentally, the signed contract provided,"effective 11-1-79, superintendents ...shall receive an$18 weekly increase ...."C. Alford's Discharge in March 1980The credibility issue posed in this case pertains to theevents on March 3, 4, and 5 as testified to by Alford forthe General Counsel and by Leslie Ware and HerbertBorum for Respondent. The respective accounts of thesewitnesses are set out below, followed by a summary ofthe relevant documentary evidence.1. Alford's versionAlford testified as follows respecting the events inearly March. On Monday, March 3, he visited theUnion's office to press his claim for retroactive pay andwas told that he had to submit a grievance. He signed atypewritten grievance, a copy of which was received inevidence. He gave a union official the telephone numberof Respondent's office and was present when the Union'srepresentatives telephoned Respondent and spoke to itspresident, Ware. The union representative told Ware thatAlford was present then at the Union's office and hadjust filed a written grievance for his retroactive pay.Alford then heard the union representative say, "You'llpay." The union representative also stated to Ware thatthe case would go to arbitration if the grievance werenot satisfied.On the following day, March 4, Alford was visited byHerbert Borum, Respondent's agent who was Alford'simmediate supervisor. Borum handed Alford a letterwhich was dated February 4 (not March 4). That letterwas on Respondent's stationery and was signed byBorum. The letter read:I regret to inform you that your services are nolonger required. Effective as of April 4, 1980. Thisaction is being taken due to your lack of responsibil-ities in taking care of the project.4 Alford identified the representative by the sound of his last name.Counsel for the General Counsel supplied the exact name and then ad-vised that that individual is no longer employed by the Union and thatthe General Counsel has been unsuccessful in locating him.A copy of that letter had been sent by certified mail toAlford by Respondent on the preceding day March 3 asdisclosed by the postmark on the envelope.Alford worked for Respondent until March 5 when hewas terminated.2. Borum's accountBorum testified as follows. While Alford performedsatisfactorily in 1978 and early 1979, he began neglectinghis work in mid-1979 and was given a written warningthereon on August 1979. In October, November, or De-cember 1979, Alford left work for a week without per-mission. On another occasion, Alford had refused torepair a toilet and had tried to get the tenant to pay himdirectly for that repair job. On many occasions whenBorum visited Magnolia Plaza, he had been unable tolocate Alford.Borum was asked to explain why the letter to Alfordnotifying him of his discharge was dated February 4 butmailed on March 3. His testimony in response was un-clear. He stated initially that the incident that caused thatletter to be written was the one in which Alford "goesand lets the oil run out." According to Respondent, thatincident occurred on March 3. It could not have ac-counted for the letter being written on February 4.Borum then testified that that letter was written whenAlford "left, when he got back from South Carolina."That testimony seems to relate to earlier testimony byBorum that in late 1979 Alford had disappeared for aweek and, upon his return, explained that he had to leavesuddenly because of a death in his family which lived inthe South.Borum testified further that, in early February 1980,Alford had acknowledged receiving in the mails theletter dated February 4. (No satisfactory explanation wasoffered to account for the March 3 postdate on the enve-lope in which that letter had been mailed.)Borum testified also that in early March 1980 he re-ceived a call to go to Magnolia Plaza to check out signsposted in the hallways. He did so and observed signs in-forming the tenants that "they had no oil" and advisingthem to call the city complaint bureau. One of the por-ters told Borum that Alford posted the signs. Borumthen telephoned Respondent's president, Ware, who di-rected him to have the signs taken down and discarded.Borum had a porter do that. On the following day,Borum talked to Alford. Borum testified that he thensimply asked Alford if oil had been delivered and thatAlford told him it was. Borum testified at one point thathe was the one who fired Alford and that Ware "sup-ported" that decision. Borum testified that Alford wasdischarged because of "the incident dealing with the oiland as he was lacking doing his duties."3. Ware's accountRespondent's president, Leslie Ware, testified as fol-lows. He does not remember the circumstances leadingup to the preparation of the letter dated February 4which was mailed to Alford on March 3. That letter wassent to Alford about a week before he was fired. Warehimself fired Alford "in no uncertain terms" on March 3424 BORO MANAGEMENT CORP.when he learned that day from a tenant that the buildingwas out of oil and that Alford had posted signs advisingthe tenants to call the city complaint bureau. WhenAlford called him later that March 3 morning and con-firmed that information, he fired Alford effective rightthen and there. Later, Ware told Borum that he hadfired Alford.Ware called either Morgan Oil Company or BelcherOil Company on March 3 and saw to it that an emergen-cy oil delivery was made to Magnolia Plaza that sameday.4. Alford's testimony as to the reasons given byRespondent for his dischargeAlford testified that he never saw the letter dated Feb-ruary 4 until after he had filed the grievance on March3, that the building had not run out of oil on March 3,that there was no oil delivery made there on March 3,and that the only oil delivery in March 1980 at MagnoliaPlaza was made on March 5.5. Other evidence preferred and other relevantconsiderationsRespondent asserts that an oil delivery was made onMonday, March 3, in support of its contention thatAlford was discharged that day because he let the oilrun out. The General Counsel contends that this reasonwas a clear pretext as oil was not delivered on March 3but was, instead, delivered on March 5. The hearing wasrecessed to afford the parties the opportunity to secureand subpoena documentary evidence as to the precisedate the oil was delivered.During the recess, Respondent's counsel wrote me aletter, with a copy to the General Counsel, and enclosedan invoice with the imprint of Morgan Oil Companythereon and which had typewritten material on it indi-cating that the oil delivery was made by Morgan Oil onMonday, March 3, at Magnolia Plaza. When the hearingresumed counsel for the General Counsel declined tostipulate to the authenticity of the invoice and advisedthat she intended to present evidence to the contrary. Ithen returned the invoice and accompanying letter toRespondent's counsel.After a further adjournment, the record evidence, asdisclosed by testimony of representatives of Morgan Oiland Belcher Oil, and their respective accounting and de-livery records established that no oil was delivered toMagnolia Plaza on March 3, that the first delivery thatmonth that was made at Magnolia Plaza was on March5, and that the earlier "invoice of Morgan Oil" sent meby Respondent was not prepared by anyone connectedwith that company.There was one other piece of relevant documentaryevidence. Counsel for the General Counsel served a sub-poena on Respondent's president, Ware, for relevantpayroll records. Respondent declined to honor the sub-poena. The hearing was recessed to permit the GeneralCounsel to file a petition in the U.S. district court to en-force the subpoena. I was advised that such petition wasfiled and that Respondent produced the payroll recordsthereafter. Those payroll records were received in evi-dence by me when the hearing in this case resumed pur-suant to an order I issued. Those records disclosed thatAlford had worked a full 40-hour week for the payrollperiod ending March 5, 1980. As noted earlier, Respond-ent has contended that Alford was terminated on March3. No evidence was proffered by it to explain the factthat its payroll records indicated that Alford workedthrough March 5.The last consideration warranting comment is the de-meanor of the witnesses. Alford's account was givenopenly and is generally inherently consistent. He did notgive a pat recital and he was subjected to a vigorouscross-examination.Borum appeared confused and his record testimony re-flected that.Ware's attitude was striking. He got angry when hisauthority appeared challenged. On two occasions, he hadrefused to answer clearly proper questions put to him bythe General Counsel. Only the intercession of Respond-ent's counsel and the granting of extraordinary requestsby him that he discuss the matter privately with Wareobviated the need to consider the General Counsel'smotion to strike Ware's entire account. It appeared to mealso that Ware bore the responsibility for Respondent'sunwillingness to produce the subpoenaed payroll recordsdiscussed above and that it was only when the matterwas immediately before the U.S. district court that Warerelented.6. The credibility resolutionThe basic issue of credibility is whether Alford wasdischarged on March 3 and whether an emergency oildelivery was made that same day as Respondent con-tends or whether Alford was notified on March 4 or 5that he was discharged as the General Counsel asserts.The relevant documentary evidence received from theoil delivery companies corroborates Alford's accountthat no oil was delivered on March 3, as Respondent as-serts. The payroll records also controvert Respondent'sassertion that Alford was actually discharged on March3. Further, Ware's account and Borum's account are incontradiction as to which one decided to dischargeAlford.Taking all the relevant testimony and documentaryevidence into account, I credit Alford's account.D. AnalysisThe credited evidence discloses that Alford had beenfor a long time deficient in his work as a supervisor. Italso shows that Alford was discharged shortly after hefiled a grievance on March 3, of which Respondent hadthen been made aware. The credited evidence also estab-lishes that the reason Respondent offered for dischargingAlford (that he had let the oil run out on March 3 andhad posted signs that day urging the tenants to call thecity complaint bureau)5was not supported by the facts8 To belabor the credibility issue, it seems to me that Respondent'scontention may also be inherently inconsistent. It argues that Alford hadlet the oil run out without having taken the trouble to notify Respond-ent's office that the oil level was dangerously low. It seems unlikely toContinued425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was an afterthought. That that reason was a pretextis also evident from the March 3 date on the envelopeaddressed to Alford which contained the letter of termi-nation, inexplicably dated February 4.There is no direct evidence of union animus. The evi-dence would indicate that Respondent may not havebeen threatened in any way from a monetary standpointwith the grievance Alford filed. His retroactive payclaim was for about $300 ($18 x 16 weeks) and that sumwould ultimately have been reimbursed to Respondentout of rentals collected or HUD supplements paid.Notwithstanding those economic considerations, I amsatisfied that the General Counsel has sustained theburden of persuading me that Alford was discharged be-cause he filed the grievance on March 3. The creditedevidence unequivocally establishes critical elements-Al-ford's activity, Respondent's knowledge of it, the timingof the discharge in relation to that activity, and the clearpretextual nature of the reason given by Respondent forits actions. A fair inference from these circumstantial fac-tors is that Alford's discharge was due to the grievancehe filed. On the basis of the credited evidence, that infer-ence has not been rebutted. Rather, my observation ofRespondent's president at the hearing tends to corrobo-rate the discriminatory motive behind Alford's discharge.Ware has given me the distinct impression that he doesnot brook any challenge to his authority and that he willtake whatever action he deems necessary to confront anysuch challenge.The credited evidence also discloses that the mainte-nance employees under Alford were aware that he hadfiled his grievance on March 3 and they obviously knewhe was discharged right after that as one of them re-placed Alford as supervisor. It is reasonable to conclude,and I do, that they saw the connection between the filingof the grievance for retroactive pay and Alford's dis-charge.The Board and the courts have had occasion over theyears to consider the circumstances under which the dis-charge of a supervisor was violative of the Act and mostof those holdings are not applicable to the facts in theinstant case.6There seems to be unanimity in the propo-sition that an employer will be found to have violatedSection 8(a)(1) by discharging a supervisor for his acts infurtherance of a grievance machinery where such dis-charge interferes with employee rights by having tendedto cause employees reasonably to fear that like actionwill be taken against them if they too participate in agrievance proceeding.?me that Alford would have been so indifferent while at the same time.according to Respondent, he was making up and posting signs in the hall-ways of Magnolia Plaza to enlist the tenants' support toward getting oildelivered.6 For a ready summary of such holdings, see Nevis Industries Inc..d/b/a Fresno Townehouse, 246 NLRB 1053 (1979), and particularly thediscussion at 1054. The Board's order in that case was denied enforce-ment. See N.LR.B. v. Nevis Industries, Inc.. d/b/a Fresno Townehouse,647 F.2d 905 (9th Cir. 1981). See also N.LR.B. v. Hi-Craft Clothing Co.,660 F.2d 910 (3d Cir. 1981); Downslope Industries Inc, 246 NLRB 948(1979); and Sibilio's Golden Grill. Inc., 227 NLRB 1688 (1977), for otheraspects of the matter.7 Rohr Industries Inc., 220 NLRB 1029 (1975); Ebasco Services Incorpo-rated, 181 NLRB 768 (1970).I find that the natural consequence of Respondent'sdischarge of Alford, in the circumstances set out above,was that the discharge tended to cause the maintenanceemployees at Magnolia Plaza to fear that they too wouldbe discharged if they availed themselves of the contrac-tual grievance machinery. I thus find that Respondent in-tended to, and did, interfere with the rights of its em-ployees at Magnolia Plaza to use the grievance mecha-nism.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3. By having discharged Alford under the circum-stances found above, Respondent has interfered with, re-strained, and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act and Re-spondent thereby violated Section 8(a)(1) of the Act.4. Respondent's acts set out in paragraph 3 aboveaffect commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYTo effectuate the purposes of the Act and to remedythe violations as found above, it is necessary that Re-spondent offer to reinstate Alford to his position at Mag-nolia Plaza with the use of a rent free apartment andpaid utilities and without prejudice to any other rightsand privileges attendant to that position, or, if that posi-tion is no longer in existence, to a substantially equiva-lent one, removing if necessary the incumbent in that po-sition to reinstate Alford in the event he accepts theoffer. Respondent shall also be required to make Alfordwhole for all losses suffered by reason of his unlawfuldischarge on March 5, 1980, with backpay to be comput-ed with interest as prescribed in F. W. Woolworth Compa-ny, 90 NLRB 289 (1950), Isis Plumbing & Heating Co.,138 NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977).Notwithstanding that the violation in this case goes tothe core of the Act, a limited remedial order is appropri-ate in view of the impulsive character of the violation.8There is one last point for discussion in this section.Respondent has repeatedly contended that only St. Am-brose can remedy any violations in this case as it is theprincipal and as Respondent had always acted as itsagent. That argument misconstrues basic agency lawgoverning the liability of agents. It may be that St. Am-brose has agreed to idemnify Respondent and it is possi-ble that such an agreement may be enforceable. There isnothing in Board precedent barring the entry of an order' In Nevis Industries, supra, the Board entered a limited order althoughthe Administrative Law Judge had articulated at 1070 the rationale tosupport a broad order. In Ebasco Services supra, a broad order was en-tered but the violations in that case were the product of considered anddeliberate actions over a course of time.426 BORO MANAGEMENT CORP. 427against Respondent itself' and nothing contained in this Decision should in any way be construed to suggest thatSt. Ambrose is in any way liable for any of the costs in-9 Board precedent indicates that jurisdiction would be asserted to volved herein or responsible for the effectuation of anyremedy a Sec. 8 violation by the managing agent of real estate properties. of the remedial provisions set out herein.See Henry R. Mandel d/b/a Mandel Management Company, Managing [Recommended Order omitted from publicationAgent for Greenwich Village Community Housing Corp., 229 NLRB 1121(1977).